                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION


DAVID BARNETT,                                          Case No.: 3:20-cv-00272-RJC-DSC

Plaintiff,

v.

BANK OF AMERICA N.A.,

Defendant.

          It is hereby ORDERED by the Court that the following restrictions and procedures shall

apply to certain information, documents and excerpts from documents supplied by the parties to

each other in response to discovery requests:

          1. Counsel for any party may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be labeled “CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE

ORDER.” “Confidential” information or documents may be referred to collectively as

“confidential information.”

          2. Unless otherwise ordered by the Court, or otherwise provided for herein, the confidential

information disclosed will be held and used by the person receiving such information solely for

use in connection with the above-captioned action.

          3. In the event a party challenges another party’s confidential designation, counsel shall

make a good faith effort to resolve the dispute, and in the absence of a resolution, the designating

party may thereafter seek a protective order from the Court. Nothing in this Protective Order

constitutes an admission by any party that confidential information disclosed in this case is relevant


PROTECTIVE ORDER                                                                              Page 1 of 4
David Barnett v. Bank of America, N.A.
         Case 3:20-cv-00272-RJC-DSC Document 12 Filed 10/09/20 Page 1 of 4
or admissible. Each party specifically reserves the right to object to the use or admissibility of all

confidential information disclosed, in accordance with applicable law.

          4. Information or documents designated as “Confidential” shall not be disclosed to any

person, except:

                     a.        The requesting party and counsel;

                     b.        Employees of such counsel assigned to and necessary to assist in the

                               litigation;

                     c.        Consultants or experts to the extent deemed necessary by counsel;

                     d.        Any person from whom testimony is taken or is to be taken, except that such

                               a person may only be shown confidential information during and in

                               preparation for his/her testimony and may not retain the confidential

                               information; and

                     e.        The Court or the jury at trial or as exhibits to motions.

          5. Prior to disclosing or displaying the confidential information to any person, counsel

shall:

                     a.        Inform the person of the confidential nature of the information or

                               documents; and

                     b.        Inform the person that this Court has enjoined the use of the information or

                               documents by him/her for any purpose other than this litigation and has

                               enjoined the disclosure of that information or documents to any other

                               person.

          6. The confidential information may be displayed to and discussed with the persons

identified in Paragraph 4(c) and (d) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in the

PROTECTIVE ORDER                                                                                   Page 2 of 4
David Barnett v. Bank of America, N.A.
         Case 3:20-cv-00272-RJC-DSC Document 12 Filed 10/09/20 Page 2 of 4
form attached as Exhibit A. In the event such person refuses to sign an agreement in the form

attached as Exhibit A, the party desiring to disclose the confidential information may seek

appropriate relief from this Court.

          7. For the purpose of Paragraphs 4(d) and (e) it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are public documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Protective Order does not provide for the

automatic sealing of such documents.

          8. At the conclusion of litigation, the confidential information and any copies thereof shall

be promptly (and in no event later than thirty days after entry of a final judgment no longer subject

to further appeal) returned to the producing party or certified as destroyed.

          9. The foregoing is entirely without prejudice to the right of any party to apply to the Court

for any further Protective Order relating to confidential information; or to object to the production

of documents or information; or to apply to the Court for an order compelling production of

documents or information; or for modification of this Order.

          SO ORDERED.

                                         Signed: October 9, 2020




PROTECTIVE ORDER                                                                                Page 3 of 4
David Barnett v. Bank of America, N.A.
         Case 3:20-cv-00272-RJC-DSC Document 12 Filed 10/09/20 Page 3 of 4
                                             EXHIBIT A

          I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled ____________________________________________

have been designated as confidential. I have been informed that any such document or information

labeled as “CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE ORDER” are

confidential by Order of the Court.

          Under penalty of contempt of Court, I hereby agree that I will not disclose any information

contained in such documents to any other person, and I further agree not to use any such

information for any purpose other than this litigation.



DATED: ____________________




____________________________

Signed in the presence of:




____________________________ (Attorney)




PROTECTIVE ORDER                                                                             Page 4 of 4
David Barnett v. Bank of America, N.A.
         Case 3:20-cv-00272-RJC-DSC Document 12 Filed 10/09/20 Page 4 of 4
